UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-6207



WILLIAM NATHANIEL AUSTIN, JR.,

                                           Petitioner - Appellant,

          versus


WILLIAM SMITH, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting by
designation. (CA-95-649-MJG)


Submitted:   May 29, 1997                   Decided:   June 5, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Nathaniel Austin, Jr., Appellant Pro Se.      John Joseph
Curran, Jr., Kathryn Grill Graeff, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of probable cause to appeal; to the extent that a certif-
icate of appealability is required, we deny such a certificate. We

dismiss the appeal on the reasoning of the district court. Austin
v. Smith, No. CA-95-649-MJG (D. Md. Jan. 18, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2